IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                           Docket No. 43069

STATE OF IDAHO,                                   )   2016 Unpublished Opinion No. 380
                                                  )
       Plaintiff-Respondent,                      )   Filed: February 10, 2016
                                                  )
v.                                                )   Stephen W. Kenyon, Clerk
                                                  )
EDITH SUZANNE RUIZ,                               )   THIS IS AN UNPUBLISHED
                                                  )   OPINION AND SHALL NOT
       Defendant-Appellant.                       )   BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with a minimum
       period of confinement of two years determinate, for four counts of forgery,
       affirmed; order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GRATTON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Edith Suzanne Ruiz pled guilty to four counts of forgery. Idaho Code § 18-3601. The
district court sentenced Ruiz to a unified sentence of fourteen years with two years determinate,
and retained jurisdiction.   Following the period of retained jurisdiction, the district court
relinquished jurisdiction and ordered Ruiz’s underlying sentence executed without reduction.
Ruiz appeals asserting that the district court abused its discretion by imposing an excessive
sentence and relinquishing jurisdiction.




                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Ruiz has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Therefore, the order of the district court relinquishing jurisdiction and Ruiz’s judgment of
conviction and sentence are affirmed.




                                                   2